DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This Office Action is in response to an amendment filed on 10/07/2021. As directed by the amendment, claims 1-20, 22, and 41 were canceled, claims 21, 24-28, 30-31 36, and 40 was amended, and no new claims were added. Thus, claims 21 and 23-40 are pending for this application.
 
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-

Claim(s) 21, 23-29, 32-34 and 36-40 are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Arx (US 6,433,317) in view of Worrell (US 2004/0155020) and Knepler (US 7,182,017).
  Regarding claim 21, as best understood, Arx discloses (Fig. 10A-10B) a humidifier tub (heating element assembly to be used as a container for applications such as cooking Col. 13 lines 51-59) capable of being used for a respiratory apparatus configured to deliver pressurized breathable gas to a patient's airways, the humidifier tub comprising: 
a container (first molded section 512) comprising a base (bottom, horizontal portion of container 512) and a side wall (vertical portion of container 512) defining a reservoir for containing a supply of liquid to be evaporated, the container being made of a first material (container 512 and molded section 514 to be made of different materials, Col. 13 lines 45-46); and 
a heating element (resistance wire 508) molded within the base and/or sidewall of the container (“molded” is conventionally defined as “form out of malleable material” or “give a shape to a malleable material”, so because the heating element 508 is shaped to cover the base and sidewalls of the container within the container (within because the heating element 508 is covered by the sidewalls on the exterior sides), the heating element is interpreted as being molded. Furthermore, the claimed phrase “molded” is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Arx  
wherein the second material different from the first material (container 512 and layer 514 to be made of different materials, Col. 13 lines 45-46).
In the alternative interpretation that the heating element of Arx is not “molded” within the base and/or sidewall of the container, Worrell teaches (Fig. 14A-14D) a heating assembly comprising a heating element (heating element 26 placed within tool 70,72, see paragraphs [0081] and [0082]) molded within the base and/or sidewall of a container (container 24 molded around heating element 26, paragraph [0082]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element of Arx to be molded within the base and/or side wall of the container, as taught by Worrell, for the purpose of providing a less labor intensive process of forming the heating assembly (paragraph [0095] Worrell).
Modified Arx does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to interrupt an electrical signal indicative of a level of water 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer comprising the at least second material of modified Arx to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
Regarding claim 23, modified Arx discloses wherein the heating element is provided on at least the base of the container (see positioning of heating element 508 on inner surface of base of container 512 in Fig. 10A of Arx). 
Regarding claim 24, modified Arx discloses wherein the layer comprising at least the second material further covers a substantial portion of an inner surface of the container (see covering of layer 514 over inner surface of container 512 in Fig. 10A of Arx).
Regarding claim 25, modified Arx discloses wherein the layer comprising at least the second material is molded over at least the heating element (layer 514 is fixed over the heating element 508 of Arx). The claimed phrase “molded over” is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Arx  is silent as to the process used to form the layer 514 over heating element 508, it appears that the 
 Regarding claim 26, modified Arx discloses wherein the layer comprising at least the second material is injection-molded (molded sections 512,514 formed by injection molding, Col. 18 lines 14-21 of Arx).
Regarding claim 27, modified Arx discloses the layer comprising at least the second material is molded over an inner surface of the side wall of the container (layer 514 is fixed over inner surface side wall of container 512, see Fig. 10A of Arx). The claimed phrase “molded over” is being treated as a product-by-process limitation and since it has been held that  a product-by-process limitation is not construed as being limited to the product formed by the specific process recited, therefore, even though Arx  is silent as to the process used to form the layer 514 over side wall of container 512, it appears that the Arx’s product would be the same or similar as that claimed, especially since both applicant’s product and the prior art product is made of polymer material.  See In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985).
Regarding claim 28, modified Arx discloses wherein the layer comprising at least the second material covers substantially the entire inner surface of the side wall of the container (see covering of layer 514 over inner surface of sidewall of container 512 in Fig. 10A of Arx).
Regarding claim 29, modified Arx discloses the second material comprises polypropylene (“polypropylene”, Col. 6 line 68 of Arx).
Regarding claim 32, modified Arx discloses the heating element comprises a plug or connector to electrically connect to the heating element (electrical connectors 414 in Fig. 9A, which provides electrical power to the resistance wire, see Col 16 lines 62-68 of Arx).
  Regarding claim 33, modified Arx discloses the tub further a temperature sensor (“thermometer”, Col. 17 line 68 of Arx).
Regarding claim 34, modified Arx discloses the container is injection-molded (container 512 formed by injection molding, Col. 18 lines 14-21 of Arx).
Regarding claim 36, modified Arx discloses the humidifier tub according to claim 21, including wherein the heating element is arranged on an inner surface of the container (see positioning of heating element 508 on inner surface of container 512 in Fig. 10B of Arx) and wherein the layer comprising at least the second material is on the inner surface of the container (see covering of layer 514 over inner surface of container 512 in Fig. 10A of Arx), and the layer comprising at least a second material configured to interrupt an electrical signal indicative of a level of water in the container (Knepler discloses innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Arx does not disclose a method of manufacturing the humidifier tub comprising: 
a) providing a tool for molding the container; 
b) positioning the heating element inside said tool; and 
c) molding the container made of the first material around said heating element, wherein the heating element is arranged on an inner surface of the container; and 

However, Worrell teaches (Fig. 14A-14D) a method of manufacturing a heating assembly comprising: 
a) providing a tool (upper mold half 70 and lower mold half 72) for molding the container; 
b) positioning the heating element inside said tool (heating element 26 placed within tool 70,72, see paragraphs [0081] and [0082]); and 
c) molding the container made of the first material (container 24, made of urethane foam) around said heating element (container 24 molded around heating element 26, paragraph [0082]); and 
d) molding the second material (outer member 34, made of leather) over at least the heating element in order to provide the layer comprising at least the second material (outer member 34 positioned within mold halves 70,72 with the molded heating element and is molded over the heating element, paragraph [0092]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of manufacturing the humidifier tub of Arx to include the steps enumerated above, as taught by Worrell, for the purpose of providing a less labor intensive process of forming the heating assembly (paragraph [0095] Worrell).
Regarding claim 37, modified Arx discloses the heating element is arranged on at least the base of the container (see positioning of heating element 508 on inner surface of base of container 512 in Fig. 10A of Arx).
Regarding claim 38, modified Arx discloses molding the container made of the first material comprises injection molding (paragraph [0081] of Worrell).
Regarding claim 39, modified Arx discloses the method further comprises providing a plug or connector (electrical connectors 414 in Fig. 9A of Arx, which provides electrical power to the resistance wire, see Col 16 lines 62-68 of Arx).
Regarding claim 40, modified Arx discloses the second material covers a substantial portion of the inner surface of the side wall of the container in order to provide the layer comprising at least the second material (see covering of layer 514 over inner surface of sidewall of container 512 in Fig. 10A of Arx).

Claims 30-31 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arx (or alternatively Arx in view of Worrell), in view of Knepler (US 7,182,017), and further in view of Baer (US 7,049,558).
Regarding claim 30, modified Arx discloses a layer comprising at least the second material that is more thermally conductive than the container (Col. 13 lines 54-58 of Arx), but is silent regarding the dimensions of the layer, and therefore does not disclose the layer is a film having a thickness between 0.01 mm and 1 mm. However, Baer teaches (Fig.1-2) a heating device having a layer (layer 16) comprising at least a second material being a film having a thickness between 0.01 mm and 1 mm (between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm. Layer is a “film” because “film” is conventionally defined as “a thin covering or coating”, so because the layer is thin in thickness, the layer is interpreted to be a film).

Regarding claim 31, modified Arx discloses the layer comprising at least the second material is a film having a thickness between 0.05 mm and 0.5 mm (Baer discloses layer 16 is between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm).

Claim 35 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Arx (or alternatively Arx in view of Worrell) and Knepler (US 7,182,017), and further in view of Padamse (US 6,140,614).
Regarding claim 35, modified Arx discloses a tub, but does not disclose the tub further comprises a lid. However, Padamse teaches (Fig. 1) a electric heating container including a lid (lid 60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the tub of modified Arx to include a lid, as taught by Padamse, for the purpose of preventing the heat generated to escape to the environment, as well as prevent spillage of contents within the container.
 



Double Patenting
 The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the 
 
Claims 21, 24, 28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 21 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent 
This is a provisional nonstatutory double patenting rejection.

Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 22 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 22 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent 
This is a provisional nonstatutory double patenting rejection.

Claim 25-27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 23 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent 
This is a provisional nonstatutory double patenting rejection.

Claim 29 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Application 16/432,513 in view of Arx (US 6,433,317) and Knepler (US 7,182,017).
Regarding claim 29, claim 23 of U.S. Patent Application 16/432,513 discloses a second material, but is silent on the material of the second material. However, Arx teaches (Fig. 5) a heater comprises a second material (26), wherein the second material comprises polypropylene (“polypropylene”, Col. 6 line 68).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the material of the second material of U.S. Patent Application 16/432,513 to include polypropylene as taught by Arx for the purpose of providing an electric insulator polymer that is known to behave well during melting and reforming operations (Col. 6 lines 59-65 Arx).
Claim 23 of U.S. Patent Application 16/432,513 in view of Arx does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).

This is a provisional double patenting rejection. 

Claims 30-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 23 of U.S. Patent Application 16/432,513 in view of Baer (US 7,049,558) and Knepler (US 7,182,017).
Regarding claim 30, claim 23 of U.S. Patent Application 16/432,513 discloses a layer of a second material, but is silent regarding the dimensions of the layer, and therefore does not disclose the layer has a thickness between 0.01 mm and 1 mm. However, Baer teaches (Fig.1-2) a heating device having a layer (layer 16) having a thickness between 0.01 mm and 1 mm 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 23 of U.S. Patent Application 16/432,513 to have a thickness between 0.1 mm and 1 mm as taught by Baer for the purpose of providing greater heat transfer compared to a thicker material (Col. 4 lines 54-57 Baer).
Claim 23 of U.S. Patent Application 16/432,513 in view of Baer does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as 
Regarding claim 31, Baer discloses the layer has a thickness between 0.05 mm and 0.5 mm (layer 16 is between 0.0002 inches and 0.050 inches, see Col. 4 lines 53-54, which is equivalent to 0.0508 mm to 1.27 mm).

Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 30 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 30 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent 
This is a provisional nonstatutory double patenting rejection.

Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 32 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 32 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent 
This is a provisional nonstatutory double patenting rejection.

Claim 35 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 42 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 42 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent 
This is a provisional nonstatutory double patenting rejection.

Claim 34, 36, and 38 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 37 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 37 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent 
This is a provisional nonstatutory double patenting rejection.

 Claim 37 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 38 of U.S. Patent Application 16/432,513 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 38 of U.S. Patent Application 16/432,513 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent 
This is a provisional nonstatutory double patenting rejection.

Claim 21 and 23-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,317,098 in view of Knepler (US 7,182,017).
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent .

Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,317,098 in view of Knepler (US 7,182,017).
 Although the claims at issue are not identical, they are not patentably distinct from each other because claim 3 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as .

Claims 27-28, 32 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,317,098 in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as .

Claims 36-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,317,098 in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 2 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).

Claims 39-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,317,098, in view of Knepler (US 7,182,017). 
Although the claims at issue are not identical, they are not patentably distinct from each other because claim 5 of U.S. Patent 10,317,098 discloses essentially all claimed features of the instant application, but does not disclose the layer comprising at least the second material is configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold.
However, Knepler teaches (Fig. 1 and 6) a container comprising a layer comprising at least a second material configured to generate an electrical signal indicative of a level of water (“water”, Abstract) in the container (innermost layer includes riser 39 having a conductive top surface 25 and a conductive bottom surface 38. A conductive path is formed when the water level is above the top conductive surface 25, and when the water level falls below the top conductive surface 25, the conductive circuit is broken, indicating that more water is required. See Abstract and Col. 8 lines 55-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the layer of claim 21 of U.S. Patent Application 16/432,513 to be configured to interrupt an electrical signal indicative of a level of water in the humidifier tub upon the level of water falling below a predetermined threshold, as taught by Knepler, for the purpose of providing indication to a user that the liquid level of the container is low and requires replacement (Col. 2 lines 26-30 Knepler).
   
Response to Arguments
 Applicant’s arguments filed 10/7/2021 have been fully considered.
Applicant’s arguments with respect to claim(s) 21 have been considered but are moot because the new ground of rejection relies on one or more additional references not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
  Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.  
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW R MOON whose telephone number is (571)272-2554. The examiner can normally be reached Monday-Thursday 7:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW R MOON/Examiner, Art Unit 3785                                                                                                                                                                                                        
/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785